           Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 1 of 7




 1   KEKER VAN NEST & PETERS LLP             MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                      Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                         richard.taffet@morganlewis.com
     Justina K. Sessions                     101 Park Avenue
 3                                           New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809            Telephone: (212) 309-0060
 4                                           Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
 5   Facsimile: (415) 397-7188
                                             MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP             Geoffrey T. Holtz (SBN 191370)
 6                                           Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                  One Market, Spear Street Tower
 7                                           San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven@cravath.com                       Telephone: (415) 442-1000
 8                                           Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000               Attorneys for Defendant
     Facsimile: (212) 474-3700               QUALCOMM INCORPORATED
10
                                             Additional Counsel listed on the Signature
11                                           Page
12

13

14

15
                              UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                 Case No. 5:17-CV-0220-LHK-NMC
19
                Plaintiff,
20         v.                                  QUALCOMM’S WITNESS LIST FOR
                                               JANUARY 18, 2019 (TRIAL DAY 7)
21    QUALCOMM INCORPORATED,
      a Delaware corporation,
22
                Defendant.
23

24

25

26

27

28
                                  Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 2 of 7




 1             Qualcomm respectfully submits its list of witnesses that it may call on January 18, 2019, together with the status of any
 2   relevant sealing requests that have been made or that are anticipated. Qualcomm will endeavor to update this list as further
 3   information regarding any sealing requests is received.

 4

 5    Witness                 Affiliated    Witness’s             Status of Any Sealing Requests
 6                            Company       Testimony
 7                                          Previously Heard
 8                                          In FTC’s Case
 9   Dr. James                Qualcomm      n/a                   Qualcomm will file any motion to seal, if necessary, by 8:00 a.m. on
10   Thompson                                                     January 17.
11   (live)
12    Fabian Gonell           Qualcomm      n/a                   Qualcomm will file any motion to seal, if necessary, by 8:00 a.m. on
13    (live)                                                      January 17. On January 16, Qualcomm also notified the following third parties
14                                                                that it might use certain documents with this witness and requested that third
15                                                                parties file any motion to seal by 10:00 a.m. on January 17: Sony, Apple,
16                                                                Motorola/Lenovo and Huawei.
17

18

19

20
                                                                           1
21

22
                             Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 3 of 7




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Michael Hartogs     Qualcomm     n/a                Qualcomm will file any motion to seal, if necessary, by 8:00 a.m. on
 6   (live)                                              January 17. On January 16, Qualcomm also notified the following third parties
 7                                                       that it might use certain documents with this witness and requested that third
 8                                                       parties file any motion to seal by 10:00 a.m. on January 17: MediaTek.
 9   Matthias Sauer      Apple        n/a                On January 16, Qualcomm provided notice to Apple of the documents the
10   (live)                                              parties may use with Mr. Sauer and requested that Apple file any motion to seal
11                                                       by 10:00 a.m. on January 17. On January 16, Qualcomm also notified the
12                                                       following third parties that it might use certain documents with this witness and
13                                                       requested that third parties file any motion to seal by 10:00 a.m. on January 17:
14                                                       Intel and Broadcom.
15   Liren Chen (live)   Qualcomm     n/a                Qualcomm will file any motion to seal, if necessary, by 8:00 a.m. on
16                                                       January 17.
17   Scott McGregor      Broadcom     January 8, 2019    On January 14, 2019, the Court granted in part and denied in part Broadcom’s
18   (by deposition)                                     motion to seal. (ECF No. 1303.)
19   (time permitting)
20
                                                                 2
21

22
                             Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 4 of 7




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Nanfen Yu           Huawei       January 4 and 7,   On January 14, 2019, the Court granted in part and denied in part Huawei’s
 6   (by deposition)                  2019               motion to seal. (ECF No. 1279.)
 7   (time permitting)
 8   John Grubbs         Blackberry   January 8, 2019    Blackberry indicated that it would not file a motion to seal.
 9   (by deposition)
10   (time permitting)
11   Ira Blumberg        Lenovo       January 4, 2019    Motorola/Lenovo indicated it would not file a motion to seal.
12   (by deposition)
13   (time permitting)
14   Stefan Wolff        Intel        n/a                On January 14, 2019, the Court granted court Intel’s motion to seal QX0110.
15   (by deposition)                                     (ECF 1305.)
16   (time permitting)
17   Thomas Lindner      Intel        n/a                On January 14, 2019, the Court granted court Intel’s motion to seal QX0110.
18   (by deposition)                                     (ECF 1305.)
19   (time permitting)
20
                                                                 3
21

22
                              Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 5 of 7




 1   Witness              Affiliated   Witness’s          Status of Any Sealing Requests
 2                        Company      Testimony
 3                                     Previously Heard
 4                                     In FTC’s Case
 5   Eric Reifschneider   Qualcomm     January 4, 2019    Qualcomm will not request to seal Qualcomm’s designated testimony of
 6   (by deposition)                                      Mr. Reifschneider.
 7   (time permitting)
 8   Eushuk Andrew        Samsung      January 8, 2019    Samsung has indicated that it will not move to seal the designated testimony.
 9   Hong
10   (by deposition)
11   (time permitting)
12   Yooseok Kim          Samsung      n/a                Samsung has indicated that it will not move to seal the designated testimony or
13   (by deposition)                                      documents.
14   (time permitting)
15   Christina            Ericsson     January 14, 2019   Ericsson indicated it would not make a further motion to seal the designated
16   Petersson                                            testimony or documents, noting that JX0120 had already been sealed in part.
17   (by deposition)                                      (ECF No. 1236.)
18   (time permitting)
19

20
                                                                  4
21

22
                             Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 6 of 7




 1   Witness             Affiliated   Witness’s          Status of Any Sealing Requests
 2                       Company      Testimony
 3                                    Previously Heard
 4                                    In FTC’s Case
 5   Martin Zander       Ericsson     n/a                Ericsson indicated it would not seek to seal the designated testimony or
 6   (by deposition)                                     documents.
 7   (time permitting)
 8   Ranae McElvaine     InterDigital n/a                Interdigital filed a motion to seal on January 16 (ECF No. 1329) seeking to seal
 9   (by deposition)                                     portions of the designated testimony.
10   (time permitting)
11   Todd Madderom       Motorola                        On January 14, Qualcomm gave notice to Motorola/Lenovo of the designated
12   (by deposition)                                     testimony and documents it might play and requested that Motorola/Lenovo
13   (time permitting)                                   file any motion to seal by 10:00 a.m. on January 17.
14

15

16

17

18
19

20
                                                                 5
21

22
     Case 5:17-cv-00220-LHK Document 1332 Filed 01/16/19 Page 7 of 7



                                CRAVATH, SWAINE & MOORE LLP
 1

 2                              s/ Gary A. Bornstein
                                Gary A. Bornstein
 3                              Yonatan Even
                                    Worldwide Plaza
 4
                                       825 Eighth Avenue
 5                                         New York, NY 10019
                                              Telephone: (212) 474-1000
 6                                                Facsimile: (212) 474-3700
                                                     gbornstein@cravath.com
 7                                                   yeven@cravath.com
 8
                                Robert A. Van Nest
 9                              Eugene M. Paige
                                Justina K. Sessions
10                              KEKER, VAN NEST & PETERS LLP
                                    633 Battery Street
11                                      San Francisco, CA 94111
12                                         Telephone: (415) 676-2289
                                               Facsimile: (415) 397-7188
13                                                 rvannest@keker.com
                                                   epaige@keker.com
14                                                 jsessions@keker.com
15                              Richard S. Taffet
16                              MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
17                                     New York, NY 10178
                                           Telephone: (212) 369-6000
18                                            Facsimile: (212) 309-6001
                                                  richard.taffet@morganlewis.com
19

20                              Geoffrey T. Holtz
                                MORGAN, LEWIS & BOCKIUS LLP
21                                 One Market, Spear Street Tower
                                       San Francisco, CA 94105
22                                        Telephone: (415) 442-1000
                                              Facsimile: (415) 442-1001
23
                                                  geoffrey.holtz@morganlewis.com
24
                                Attorneys for Qualcomm Incorporated
25

26

27

28                                  6
